DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s amendment of 04 April 2022. Claims 1-20 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1-20 are pending and allowed.
	The following is an examiner’s statement of reasons for allowance: 
	 The closest prior art of Wuisan (US20200299930A1) teaches a control for a work vehicle having one or more actuation devices. The control system includes an operator input device configured to receive operator input from an operator of the work vehicle and a controller operatively connected to the operator input device and to the one or more actuation devices. The controller is configured to: receive a control mode selection input including a position control mode selection input or a velocity control mode selection input; receive an actuation request input from the operator input device; determine an operating command corresponding to the actuation request input from the operator input device according to the control mode selection input; and issue the operating command to the one or more actuation devices based on the position or velocity control mode.
	Further, Yuet (US20090318263A1) teaches a control system having a first sensor configured to generate a first signal indicative of an inclination of the machine, a second sensor configured to generate a second signal indicative of a travel speed of the machine, a third sensor configured to generate a third signal indicative of an engine speed of the machine, and a controller disposed in communication with each of the first, second, and third sensors. The controller is configured to determine whether the machine is freewheeling in a neutral gear, and to generate a machine braking command based on at least one of the first, second, and third signals. A method of retarding a machine is also disclosed.
	In regards to independent claim 1, Wuisan and Yuet taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	an electronic controller communicatively coupled to the sensor and the joystick, the electronic controller being programmed to: 
receive the signals from the sensor; 
determine the progressively changing positions of the joystick from the sensor signals; and 
perform a closed loop control, comprising: 
mapping the progressively changing positions of the joystick to corresponding desired machine travel speeds; 
determining simultaneous combinations of the speeds of an engine used to propel the machine and the amounts of service braking used to slow the -2-Application No.: 16/813,533Attorney Docket No.: 08350.2639-00000 machine wherein the simultaneous combinations result in the desired machine travel speeds; 
generating control command signals to adjust the speed of the engine used to propel the machine and adjust an amount of service braking in accordance with the determined simultaneous combinations; 
determining a resulting machine travel speed and comparing the resulting machine travel speed to the desired machine travel speed; and 
further adjusting the speed of the engine used to propel the machine and the amount of service braking to reduce any difference between the resulting machine travel speed and the desired machine travel speed below a predetermined threshold level 
(emphasis added)	

Independent claims 10 and 18, while different in scope, include similar limitations to independent claim 1 and are therefore allowable for similar reasons.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./            Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/            Supervisory Patent Examiner, Art Unit 3666